DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment dated 3/9/2021 is acknowledged.
Claims 1-9, 11, 12, 14-16, 18, and 20 have been amended.  The previous rejections under 35 USC 112 are withdrawn in light of the amendments.
Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive as well as being moot because the new ground of rejection relies on a new reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Remarks on pg. 8-9 of the Remarks, Applicant contends Wang discloses that the DL-Grant is used to indicated the UL-data, and that it is conflicting that the UL-data can indicate the time domain resources occupied by the DL-Grant.
The Examiner respectfully disagrees.  The cited disclosure of Wang makes clear the association between DL-Grant and UL-data in both directions.  Nevertheless, additional reference to Pelletier is relied upon to more clearly show the explicit indication in the UL of time domain resources occupied in the DL, as now claimed.  Therefore, the claims are properly rejected as shown below based on the combination of Wang and Pelletier.
Claim Objections
Claims 1, 6, 9, and 16 are objected to because of the following informalities:  Given the present amendments, the limitation “the M2 is not greater than the M1” would seem to be unnecessary given that M1 is already limited to “positive integer greater than 1” while M2 is limited as “1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USP 10735146B2), hereafter Wang, in view of Pelletier et al. (USP 9763199B2), hereafter Pelletier.

Regarding claims 1, 6, 9, and 16,
Wang discloses a method between a User Equipment (UE) and base station each comprising transceivers for unlicensed spectrum communication transmitting M2 first type (i.e. DL-grant) radio signal in M2 time block of M1 time blocks respectively (Col. 3-4, lines 4-4; Fig. 21-22; ) and transmitting a second type radio signal (i.e. UL corresponding to DL-grant; Abstract) to indicate at least the former of the M2 time block or M2 first type carrier (Col. 4-5, lines 42-50; different HARQ timing relationships/Table 2); time blocks occupied by the second type radio signal are behind the M2 time block (Fig. 3, 6, 8A-B, 9-12, 17-20); the M2 first type radio signal is transmitted on the M2 first type carrier respectively (i.e. unlicensed); the M1 is a positive integer greater than 1; the M2 is 1; the M2 is not greater than the M1; a first bit block is used to generate the M2 first type radio signal (see also Figs. 23-37 in forming various time units out of the total number of carriers).
Wang does not expressly show an explicit indication of the M2 time blocks or M2 first type carriers.
However, Pelletier discloses uplink transmissions in wireless communications (Title) in which MAC CE signaling contain a map of the load per MAC instance/cell group expressed in both DL and UL directions (Col. 127, lines 4-33).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wang by explicitly indicating the M2 time blocks and M2 first type carriers, as shown by Pelletier, thereby providing sufficient granularity for the eNB to adjust traffic in both DL and UL directions.


Regarding claim 2, 7, 10, 11, 17, and 18,
Wang discloses receiving a first signaling, wherein the first signaling is used to determine a first time-window, the Ml time blocks belong to the first time-window (i.e. Col. 4-5, lines 64-34/Table 2; UL DAI denotes max number of DL subframes in bundling window) or receiving a second signaling, wherein the second signaling is used to determine K1 first type carrier; at least one of the K1 first type carrier is employed on unlicensed spectrum; the M2 first type carrier makes a subset of the K1 first type carrier (Figs. 9-12, 23A-B, 24 and 25-37 for various subset configurations of carriers over multiple subframes).

Regarding claims 3, 7, 12, 13, and 19,
Wang discloses performing Ml times of monitoring in Ml time intervals, wherein the Ml times of monitoring are respectively used to determine whether the first type radio signal is transmitted on the M1 time blocks (i.e. LBT; Col. 3, lines 9+) or receiving a first hybrid automatic repeat request acknowledgement; wherein the first hybrid automatic repeat request acknowledgement is used to determine whether the first bit block is correctly received (Col. 4-6, lines 42-37; describes the different relationships of HARQ-ACK bits according to DAI, configuration, FDD/TDD, etc.).

Regarding claims 4, 8, 14, and 20,
Wang discloses the first time window comprises Q1 first sub-time window; for each first sub-time window in the Q1 first sub-time window, transmitting M2 first type radio signal in M2 time block of M1 time blocks respectively and transmitting the second type radio signal is performed once; the M1 time blocks belong to the first sub-time window corresponding to the M1 time blocks; the first bit block is used to generate all the M2 first type radio signal transmitted by the user equipment (UE) in the first time window; the Q1 is a positive integer. (Figs. 9-12, 23A-B, 24 and 25-37 for various subset configurations of carriers over multiple subframes)

Regarding claims 5 and 15,
Wang discloses the monitoring comprises a positive integer number of times of listening-before-talk (LBT); the positive integer number of times of LBT are directed for one the first type carrier (Col. 3-4, lines 4-4; LBT on unlicensed carrier).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477